Citation Nr: 0601413	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  99-11 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic pneumonia.  

2.  Entitlement to service connection for chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The Board remanded the case in September 2003 
and August 2005, and the case is now before the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate these 
claims.  

2.  The veteran was treated for episodes of pneumonia and 
acute bronchitis while on active duty; however, his 
separation clinical and X-ray examinations of the chest and 
lungs were normal. 

3.  Post-service medical evidence includes treatment for 
pneumonia in 1978; however, subsequently dated medical and X-
ray evidence is negative for pneumonia or residuals of same.

4.  Post-service medical evidence also includes treatment for 
bronchitis and shows a current diagnosis of chronic 
obstructive pulmonary disease (COPD); however, the only 
competent opinion of record weighs against a causal 
relationship between a current diagnosis of lung disease, to 
include bronchitis and COPD, and any incident of or finding 
recorded during service.  




CONCLUSIONS OF LAW

1.  Service connection for chronic pneumonia is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
&West Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  

2.  Service connection for chronic bronchitis is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
&West Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

There was a significant change in the law during the pendency 
of the veteran's claims with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & West Supp. 2005).  VA has 
issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  These provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In order to be consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." The 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board concludes that the discussions in the March 1999 
statement of the case, the May 2005 supplemental statement of 
the case, and the April 2004 and December 2004 letters sent 
to the veteran by VA adequately informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  The 
statement of the case and supplemental statements of the case 
set forth the laws and regulations applicable to the 
veteran's service connection claims.  

Further, the April 2004 letter from the VA Appeals Management 
Center (AMC) told notified the veteran that to establish 
entitlement to service-connected compensation benefits, the 
evidence must show three things: (1) an injury in service, a 
disease that began in or was made worse in service, or an 
event in service causing injury or disease; or, evidence of 
presumptive condition within a specified time after service 
(2) a current physical or mental disability; and (3) a 
relationship between his current disability and an injury, 
disease, or event in service.  The AMC said that VA would 
obtain service medical records from the military, if 
appropriate, and would obtain any medical records from VA 
medical centers.  The AMC also notified the veteran that he 
should complete and return release authorization for doctors 
or hospitals where he had received treatment and notified him 
that he should tell VA about any additional information or 
evidence that he wanted VA to try to get for him.  The AMC 
explained that medical evidence would show a current 
disability and that medical records or medical opinions 
usually showed whether there was a relationship between a 
current disability and service.  

The AMC told the veteran that VA would try to help him get 
such things as medical records, employment records, or 
records from other Federal agencies.  The AMC explained that 
he must give VA enough information about these records so 
that VA could request them from the person or agency that had 
them and emphasized that it was still his responsibility to 
make sure VA received those records.  In addition, in a 
letter dated in December 2004, the AMC notified the veteran 
that he was being scheduled for a VA examination.  In that 
letter, the AMC again requested that the veteran let VA know 
is there was any other evidence or information that he 
thought would support his claim.  In the December 2004 
letter, the AMC specifically requested that the veteran send 
VA any evidence in his possession that pertains to his 
claims.  

While the required notice was not provided prior to the 
initial decision in this case, the RO initially decided the 
veteran's claims in January 1999, more than a year before 
enactment of the VCAA in November 2000.  The RO obviously 
could not inform the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the United States Court of Appeals 
for Veterans' Claims (Court) also made it clear that where, 
as in this case, notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice complying with section 5103(a); § 3.159(b)(1) because 
an initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.  

Further, notice was complete prior to the most recent 
transfer of the veteran's case to the Board in December 2005, 
and the content of the notice complied fully with the 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
After notice was provided, the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notice.  The veteran has 
had multiple opportunities to submit and identify evidence 
and has been provided a meaningful opportunity to participate 
effectively in the processing of his claims by VA.  The Board 
finds that the failure to provide the veteran with the 
specific types of notice outlined in the VCAA prior to the 
initial unfavorable determination has not harmed the veteran 
and that no useful purpose could be served by remanding the 
case on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Relative to the duty to assist, the RO obtained the veteran's 
service medical records and private medical records 
identified by the veteran.  In addition, the veteran has been 
provided with a VA examination, and a medical opinion has 
been obtained.  In August 2005, the Board remanded the case 
for a Travel Board hearing requested by the veteran, but he 
failed to report for the hearing.  There is no indication 
from the veteran or his representative that the veteran has 
or knows of any additional evidence pertinent to his claims.  
The Board finds the evidence of record is sufficient to 
decide the appeal.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant evidence has 
been obtained for determining the merits of the veteran's 
claims.  The Board finds that no further assistance to the 
veteran is required.  

Law and Regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  With chronic disease shown as such in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  




Background and analysis

Service medical records show that in May 1969 the veteran was 
seen with complaints of fever, chills and a productive cough 
as well as a neck ache.  He was referred to a physician whose 
impression was upper respiratory infection, rule out 
pneumonia.  The veteran was sent to Madigan General Hospital 
where he remained hospitalized until early July 1969.  In 
remarks on a discharge note, a physician noted that the 
veteran was ready for discharge in early June 1969, and then 
developed another upper respiratory infection.  He commented 
that the veteran has been "in hiding" since.  The diagnosis 
reported on the discharge note was upper respiratory 
infection, rule out pneumonia.  

The veteran returned to the dispensary with complaints of 
coughing and chest congestion on three occasions dating from 
mid to late July 1969; in late July 1969 physical examination 
revealed rales over both lung bases, greatest at the right 
base.  The impression was acute bronchitis, rule out 
pneumonia.  The veteran was again hospitalized at Madigan 
General Hospitalized where he remained for a week.  The 
physician who signed the hospital discharge note stated that 
a chest X-ray was negative, and the diagnosis was acute 
bronchitis.  At the veteran's service separation examination 
in November 1970, the examiner evaluated the veteran's lungs 
and chest as normal, and a chest X-ray was reportedly within 
normal limits.  

Medical records from Kaiser Permanente show that the veteran 
underwent an appendectomy in July 1974, with follow-up in 
August 1974, and was next seen in September 1978.  At that 
time he complained of chest congestion, yellow mucus with 
coughing, and fever.  The assessment after examination was 
pneumonia by X-ray.  In April 1979, the veteran complained of 
cough and congestion over the past three to four days, and on 
examination there were rhonchi in both lungs.  The impression 
was bronchitis.  Records dated in the 1980s show complaints 
of productive coughs, congestion and a runny nose, and the 
impressions include upper respiratory infection and 
bronchitis at various times.  

In July 1989, the veteran was seen with complaints of 
congestion in his lungs over the past four days.  The 
examiner noted that the veteran was a chronic smoker and had 
a history of recurrent bronchitis.  The impression after 
examination was chronic obstructive pulmonary disease (COPD) 
and recurrent bronchitis.  In January 1990, the veteran was 
seen with complaints of coughing, stuffy and runny nose, and 
shortness of breath for the past six days.  A chest X-ray in 
January 1990 showed chronic lung changes.  

In March 1993, when the veteran complained of chest 
congestion, and chills followed by a productive cough, the 
examiner noted that the veteran reported that he smoked two 
cigarettes per day but had history of smoking a one and a 
half packs per day for 23 years.  The clinical assessment was 
bronchitis in smoker, and it was noted that X-rays showed no 
sign of pneumonia but a question of increased cardiac size 
secondary to early COPD.  An X-ray report dated in March 1995 
noted that chronic lung changes had remained stable since 
March 1993.  When the veteran complained of productive cough, 
shortness of breath, fever, and stuffy nose of four days 
duration in January 1996, a chest X-ray showed no acute 
disease, and the radiologist said that chronic lung changes 
had remained stable since March 1995.  The record shows the 
impression of upper respiratory infection in April 1997 when 
the veteran complained of a stuffy nose, sneezing, chills, 
and a productive cough.  

The veteran underwent VA pulmonary function testing, chest 
X-rays, and clinical examination in February 2005.  The 
interpretation of the pulmonary function test was that 
spirometry revealed a reduced forced vital capacity value.  
The impression of the radiologist following the chest X-rays 
was mild COPD changes with no acute process.  

At the February 2005 VA clinical respiratory examination, the 
veteran gave a history of having had severe flu-like symptoms 
with a high fever in the third week of basic training 
resulting in hospitalization.  He was also noted to have had 
frequent sinus-like infections, colds, postnasal drip, and 
clear runny nose.  The veteran reported that he had quit 
smoking six or seven years ago.  He said he had smoked 
cigarettes off and on since service in Vietnam and only 
smoked one to two cigarettes per day.  

At the examination, the veteran stated that he at times was 
able to cough up greenish chunks of material that seemed to 
lodge in his throat.  At the examination, the veteran denied 
a productive cough and said he did not believe he brought up 
sputum from his chest when he coughed.  The veteran reported 
he was moderately short of breath on exertion but was "very 
deconditioned".  On examination, the nasal mucosa was pink 
and moist with off-white nasal discharge.  The lungs were 
clear to auscultation.  The physician stated there was no 
cough during the examination.  When asked to provide a sputum 
sample, the veteran lay on his left side and fully exhaled.  
The physician said audible wheezing was heard with this 
maneuver.  The veteran was unable to bring up any phlegm.  
The diagnoses after examination were right nasal septal 
deviation, postnasal drip, and COPD.  

The VA physician who conducted the clinical examination 
stated she reviewed the veteran's claims file in its 
entirety.  She noted that the veteran had had episodic, acute 
upper respiratory infections in service as well as lower 
respiratory infections with two episodes of pneumonia.  She 
observed that post military records indicate chronic lung 
changes compatible with COPD.  She said she wondered if the 
veteran's tobacco intake was higher than he had admitted.  
The physician said it was her opinion that there was no 
causal relationship between and current lung disease and any 
incident in service, to include episodes of pneumonia and 
bronchitis while on active duty.  She further opined that the 
veteran's recurrent and chronic episodes were not caused or 
aggravated by the veteran's military service, and his COPD 
changes were more likely than not due to his past cigarette 
smoking.  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for chronic pneumonia 
and chronic bronchitis.  

Turning first to the issue of pneumonia, while the record 
shows that the veteran was treated for pneumonia during 
service and again after service in 1978, the subsequently 
dated medical evidence, including a recent VA examination 
specifically arranged to identify any current respiratory 
disability, shows no diagnosis of pneumonia or residuals of 
same.  The evidence regarding this claim therefore does not 
meet the first requirement for service connection, that is, 
the showing of current disability.  

In this regard, the Board notes that a service-connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has a disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (no evidence of 
current hypertension); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) observed that statutes 
relevant to service connection claims only permitted payment 
for disabilities existing on and after the date of 
application for such disorders.  The Federal Circuit observed 
that the structure of these statutes "provided strong 
evidence of congressional intent to restrict compensation to 
only presently existing conditions," and VA's interpretation 
of the law requiring a present disability for a grant of 
service connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent).  Simply put, service connection is not warranted in 
the absence of proof of a present disability. 

It is also pertinent to note that, in addition to not 
recording a diagnosis of pneumonia or residuals of pneumonia, 
the physician who performed the February 2005 examination 
also opined that the veteran's current diagnosis of COPD was 
not related to any incident of or finding recorded during 
service, to include the episode of pneumonia.  There is no 
competent opinion to the contrary of record.

Here the only evidence of a current diagnosis of pneumonia or 
residuals of same related to service is the veteran's 
implicit opinion that he has the claimed disease and nexus.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  It 
is now well established that a lay person such as the veteran 
is not competent to opine on medical matters such as 
diagnoses or etiology of medical disorders, and his opinion 
that he now has chronic pneumonia and chronic bronchitis 
related to his military service is therefore entitled to no 
weight of probative value.  See, Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

As to the other claim on appeal, the service medical records 
show treatment for bronchitis.  While clinical and chest X-
ray examinations were negative for any pertinent abnormal 
findings upon the separation examination, post-service 
medical evidence shows evaluation and treatment for various 
upper and lower respiratory infections, to include 
bronchitis, from the 1970s into the 1990s, and in recent 
years, the veteran has been diagnosed with COPD.  However, 
the only medical evidence of record related to the question 
of an etiological relationship between a current lung disease 
and findings recorded during service (i.e., clinical findings 
relating to treatment for lung disease, including bronchitis) 
is against the claim.  Specifically, following a 
February 2005 VA respiratory examination, while the physician 
diagnosed the veteran as having COPD, she opined that there 
is no causal relationship between any current lung disease 
and any incident of service, to include the veteran's 
episodes of pneumonia and bronchitis while on active duty.  
Rather, she stated that the veteran's COPD changes are more 
likely than not due to his cigarette smoking in the past.  
The examination report does show that the veteran gave a 
history of having smoked cigarettes off and on since his 
service in Vietnam, but even if it were assumed that the 
veteran's COPD was caused by in-service smoking, 38 U.S.C.A. 
§ 1103(a) prohibits service connection for disability on the 
basis that it resulted from disease or injury attributable to 
the use of tobacco products during a veteran's active service 
for claims, such as this one, filed after June 9, 1998.  See 
38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) 
(2005).  It is clear that the physician who examined the 
veteran and provided the nexus opinion in February 2005 
reviewed the relevant medical and X-ray evidence in the 
claims file and she provided a rationale for her opinion 
(i.e., the veteran's current lung disease is related to long-
standing cigarette smoking versus any incident of or finding 
recorded during service).  It is apparent that this physician 
relied upon pertinent clinical and X-ray findings, to include 
the veteran's normal clinical examination of his lungs and 
normal chest X-ray examination at the time he was discharged 
from service.

In summary, the veteran was treated for episodes of pneumonia 
and acute bronchitis while on active duty; but his separation 
clinical and X-ray examinations of the chest and lungs were 
normal.  Post-service medical evidence includes treatment for 
pneumonia in 1978.  However, the subsequently dated medical 
and X-ray evidence is negative for a diagnosis of pneumonia 
or residuals of same.  Post-service medical evidence also 
includes treatment for bronchitis and shows a current 
diagnosis of COPD, but the only competent opinion of record 
weighs against a causal relationship between a current 
diagnosis of lung disease and any incident of or finding 
recorded during service.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for chronic pneumonia and 
chronic bronchitis must be denied. 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for chronic pneumonia is denied.  

Service connection for chronic bronchitis is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


